Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 04/30/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2019 and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 11, the claim recites values said quantifiers, which should read values of said quantifiers.  Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a communication module able to receive, data processing module configured to in claim 16; communication module able to receive, classification module configured to classify, data processing module configured to compare in Claim 17; raw data processing unit arranged to obtain in Claim 18; re-sampling module configured to process in Claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 16-18 and 20, claim limitations “communication module able to receive”, “storage means able to record” in Claim 16; “communication module further able to receive”, “storage means further able to record”, “classification module configured to classify” in Claim 17; “raw data processing unit arranged to obtain” in Claim 18; and “re-sampling module being configured to process” in Claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the storage means as comprising a transient and/or non-transient memory ([0131]), where it is indefinite if there is sufficient structure as transient memory would not provide structure.  The specification provides structure for non-transient memory including a medium such as CD-Rom, memory cared, etc. hosted on a remote server ([0131]), but as the storage means can include either transient OR 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per Claims 1 and 16, the term "values of several quantifiers" in claim 1 and “determine several quantifiers” in claim 16 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claims 2-15 and 19, the claims depend on Claims 1 and 16 and do not remedy the indefiniteness issues of Claims 1 and 16.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
Claims 1-15 fall within the statutory category of a process.  Claims 16-17 fall within the statutory category of an apparatus or system.  Although claim 16 recites modules and a storage means, which may not appear to recite clear structure of an apparatus, the specification describes the data processing module as having a processor ([0130]).  Therefore, the data processing module which is configured to carry out steps is sufficient structure to fall into a statutory category.
 
Step 2A, Prong One
As per Claims 1, 16 and 18, the limitations of extracting from the statokinesigram values of the position trajectory parameters and values of the stability trajectory parameter, determining values of several quantifiers from the extracted trajectory parameters, comparing with the values of the same quantifiers obtained from reference statokinesigrams, and determining value representative of the balance of the individual, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the computing device configured to”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of extracting values from the statokinesigram, determining 

Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, Claim 1 recites the additional elements – data processing module, storage means and Claim 16 recites the additional elements – a communication module, a storage means, and a data processing module for carrying out the steps of the method.  The storage means, data processing module, and communication module are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of recording a statokinesigram of the individual obtained from a platform  which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of recording obtained statokinesigram are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a communication module, storage means, and data processing module to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The device including the communication module, storage means, and data processing module are recited at a high level of generality and are recited as generic computer components by reciting a storage means comprising transient or non-transient memory such as CD-rom, memory card, hard drive hosted on a remote server (Specification, [00131]) and a data processing module which comprises a processor (Specification, [00130]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of recording a statokinesigram of the individual e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguibar et al. (US 2014/0081177 A1), hereinafter Eguibar, in view of Nashner (US 2005/0075833 A1), hereinafter Nashner.
As per Claims 1 and 16, Eguibar discloses a device for quantifying the balance of an individual, comprising:
a communication modul[0022] obtain data relating to maintaining balance and monitoring of balance, [0048] communication means to transmit data from board to computer, [0077-0079] data from sensors which measure movement of the body to represent displacement of center of pressure of the body through the platform is the statokinesigram collected from sensors), 
a storage means able to record the statokinesigram ([0022] create and store record of data from tests performed to monitor balance, [0025] means for obtaining and storing results of readings from sensors of balance data, [0077-0079] data from sensors which measure movement of the body to represent displacement of center of pressure of the body through the platform is the statokinesigram collected from sensors), and 
at least one data processing module, able to connect to the storage means (see Fig. 9), said data processing modul
recording, on the storage means, at least one statokinesigram of the individual obtained from a platform comprising pressure and/or force sensors (Abstract obtain and store records/data resulting from readings of the sensors of balance platform), 
extracting, from the at least one statokinesigram(s) of the individual recorded on the storage means, values of at least one position trajectory parameter of a pressure center and values of at least one stability trajectory parameter of the pressure center ([0104-0105] data includes trajectory of centre of pressure including stability, [0091],[0095-0097] data collected over time to determine position of centre of pressure (x and y values) where data over time is a trajectory), 
determining values of several quantifiers, from the values of the extracted trajectory parameters ([0105] determining from the trajectory data, statistical parameters), and 
determining said value representative of the balance of the individual at the end of the comparison ([0023] determine frequency of oscillations which determines balance problems of person, [0102]  determining area of oscillation of subject being tested, [0130], [0132] test analyzes and evaluates the limits of stability). 
Eguibar may not explicitly disclose the following which is taught by Nashner: comparing said values of several quantifiers with values of the same quantifiers obtained from reference statokinesigrams ([0011-0012] balance task result in performance parameters which are compared to reference statistical quantities to determine the values of the quantifiers deviates from the control/reference, performance parameter being a horizontal force applied to a force plate, i.e. measurement of the statokinesigram).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a reference value of balance to compare the balance test data to determine a subject’s balance status from Nashner with the known system of determining a subject’s balance using a balance board from Eguibar in order to identify fall related restriction of activities or injuries before disability occurs (Nashner [0003-0004]).
As per Claim 4, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar also teaches extracting values of at least one dynamics trajectory parameter of the pressure center ([0078-0079] balance as a function of time is represented by the displacement of centre of pressure through platform of statokinesigram).
As per Claim 5, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar also teaches the at least one position trajectory parameter of the pressure center is selected from: the position of the pressure center along an X axis, the position of the pressure center along a Y axis ([0079] displacement of the centre of pressure of the body are measured as lateral movements associated with position on x-axis and front/back movements associated with position on the y-axis over time).
As per Claim 6, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar also teaches the at least one position trajectory parameter of the pressure center comprises its radius in polar coordinates ([0093] angle of inclination is calculated as an angle in radians).
Claim 7, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar also teaches the at least one stability trajectory parameter of the pressure center is selected from: a radial balance, a time balance and a ballistic interval ([0078-0079] balance as a function of time is represented by the displacement of centre of pressure through platform of statokinesigram).
As per Claim 8, Eguibar and Nashner discloses the limitations of Claim 4.  Eguibar also teaches the at least one dynamics trajectory parameter of the pressure center is selected from: a velocity of displacement of the pressure center, acceleration of the displacement of the pressure center, a power and the deviation ([0104-0105] trajectory of centre of pressure includes speed, i.e. velocity).
As per Claim 9, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar also teaches the extracting step is performed from two statokinesigrams generated during a Romberg test ([0088-0089] Romberg test is used to assess stability and balance of a subject, [0120-0122] Results of are of ellipse, i.e. data from statokinesigrams, of eyes open and eyes closed tests are extracted and analyzed).
As per Claim 18, Eguibar and Nashner discloses the limitations of Claim 16.  Eguibar also teaches a system for quantifying the balance of an individual, comprising: 
a platform, said platform being adapted to receive an individual and comprising pressure and/or force sensors configured to generate raw data, at a first frequency, as a function of a pressure exerted by feet of the individual on the platform ([0025] balance platform for data capture from readings of sensors of the platform, [0043] balance platform used to collect information from sensors when user places feet on platform, [0045] platform includes 4 pressure sensors, [0047-0048] platform uses multiple sensors for collecting balance/position data, [0072-0073] at a particular frequency),
a raw data processing unit, arranged to obtain at least one statokinesigram of the individual from the raw data generated by the platform ([0022] obtain data relating to maintaining balance and monitoring of balance, [0048] communication means to transmit data from board to computer, [0077-0079] data from sensors which measure movement of the body to represent displacement of center of pressure of the body through the platform is the statokinesigram collected from sensors), and 
the device according to claim 16, able to communicate with the processing unit (see rejection of Claim 16 above as taught by Eguibar and Nashner).
As per Claim 19, Eguibar and Nashner discloses the limitations of Claim 18.  Eguibar also teaches the platform is configured to measure values of its different sensors at a frequency greater than or equal to 25 Hz ([0071-0073] number of samples captured from sensors during stability tests at frequency of 40 Hz or greater, [0087] sampling frequency of 40 Hz, [0140] sampling frequency of 40 Hz).
As per Claim 20, Eguibar and Nashner discloses the limitations of Claim 19.  Eguibar also teaches a re-sampling module, said re-sampling module being configured to process the raw data or the at least one statokinesigram at a first frequency so as to generate statokinesigrams re-sampled at a second frequency, said second frequency having a substantially constant frequency ([0050-0051] calibration of data, where information to calibrate sensors is sent in 24 bytes, [0102] analysis of fast Fourier transform for adjustment to statokinesigram data, [0128] frequency bands, i.e. changes which represent a first and second frequency, associated with oscillation of subject raw data).

Claims 2, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eguibar (US 2014/0081177 A1), in view of Nashner (US 2005/0075833 A1), further in view of Forth et al. (US 2017/0000387 A1), hereinafter Forth.
As per Claims 2 and 17, Eguibar and Nashner discloses the limitations of Claims 1 and 16.  Eguibar also teaches a classification module wherein: 
the recording step further comprises recording body mass index (BMI) data of said individual ([0043] BMI information is obtained from the balance platform).
Eguibar may not explicitly teach the following which is taught by Nashner: during the step of comparing said values of said quantifiers, said values of said quantifiers are compared with the values of the same quantifiers obtained from reference statokinesigrams classified in the same BMI category as the BMI category determined during the classification step ([0061] comparing once performance parameter, i.e. quantifier value with reference performance parameter quantity). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a reference value of balance to compare the balance test data to determine a subject’s balance status from Nashner with the known system of determining a subject’s balance using a balance board from Eguibar in order to identify fall related restriction of activities or injuries before disability occurs (Nashner [0003-0004]).
[0045] classifying fall risk, reads on balance data, based on BMI, [0046] classifier determined from training data to build supervised learning approaches, i.e. where training data is from patients with metrics including estimated fall risk based on BMI category),
a step of classifying, by said classification module, the at least one statokinesigram of the individual in a 3BMI category depending on the recorded BMI data, said classification step taking place after the recording step and before the extraction step, ([0045] classifying fall risk/posture statue using an algorithm where BMI of person is used to classify, [0059] data analysis module for executing instructions by processor to process received data including load sensor data, i.e. recorded BMI data). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifying balance data based on recorded BMI from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
As per Claim 10, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: at least one of the quantifiers determined in the determining values of several quantifiers step is an extreme value of one of said trajectory parameters, said extreme value corresponding to a percentile greater than or equal to 5 and less than or equal to 15, or to a percentile greater than or equal to 85 and less than or equal to 95, of the trajectory parameter values ([0024] model of postural stability with data value percentile of 95, [0044] value for parameter, i.e. equilibria overlap is 95%).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a plurality of quantifiers to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
As per Claim 11, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: steps d) and e) are performed by implementing the values of the quantifierssee Fig. 4 balance score, [0011] using the metrics from the person’s current postural state, i.e. statokinesigram, determine a final balance score by transforming parameters to a scale of 1 to 10 and calculating a weighted average of the metrics for a composite balance score using a model, i.e. scoring algorithm, [0046] where the artificial intelligence model is trained using training data from individuals with known fall history, i.e. reference statokinesigrams).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a plurality of quantifiers to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to 
As per Claim 12, Eguibar, Nashner and Forth discloses the limitations of Claim 11.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: the scoring algorithm is previously calibrated based on the values of the same quantifiers obtained from the reference statokinesigrams classified in the same BMI category as the BMI category[0045] the machine learning algorithm, i.e. scoring algorithm, used to classify fall risk based on body mass index).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifying a person’s balance based on body mass index from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]). 
As per Claim 15, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: in step c), determining the values of at least five quantifiers ([0010-0011] stability metrics include time to equilibrium, equilibria distance, equilibria overlap, percent equilibrium, mean equilibria duration, and directional equilibria, also see Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a plurality of quantifiers to determine trajectory of forces of balance for a person from Forth with the system of quantifying balance . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eguibar (US 2014/0081177 A1), in view of Nashner (US 2005/0075833 A1), in view of Forth (US 2017/0000387 A1), further in view of Chai (US 2008/0179110 A1), hereinafter Chai.
As per Claim 3, Eguibar, Nashner and Forth discloses the limitations of Claim 2.  However, Eguibar, Nashner and Forth may not explicitly disclose the following which is taught by Chai: the BMI category determined in the classification step is selected from at least three BMI categories ([0028] BMI over 30 is obese, 25-29.9 is overweight, 18.5-24.9 is normal, and under 18.5 is underweight, [0029] BMI based on percentile value equates to four categories, [0031] BMI in four categories underweight, normal, risk of overweight and overweight).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of BMI values representing more than three categories from Chai with the system of determining balance values based on BMI of a person from Eguibar, Nashner and Forth in order to compare like subjects to each other.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eguibar (US 2014/0081177 A1), in view of Nashner (US 2005/0075833 A1), in view of Forth (US 2017/0000387 A1), further in view of Gondane and Devi (R. Gondane and V. S. Devi, "Classification Using Probabilistic Random Forest," 2015 IEEE Symposium Series on .
As per Claim 13, Eguibar, Nashner and Forth discloses the limitations of Claim 12.  Forth also teaches the previously calibrated scoring algorithm was obtained by implementing a supervised 5learning statistical method ([0046] final balance score algorithm strategy includes supervised learning approaches). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using supervised learning method to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
Eguibar, Nashner and Forth may not explicitly disclose the following which is taught by Gondane: supervised learning methods are selected from among a RANKING FOREST or RANDOM FOREST method (Pg. 174 Abstract random forest is a classification model, I. Introduction decision tree is a supervised learning approach and random forest is an ensemble learning model). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a random forest method for supervised learning methods from Gondane with the known system of quantifying a person’s balance using supervised learning algorithms from the combined references in order to minimize the number of decision rules and improve accuracy of results of the algorithm (Gondane P. 174 I. Introduction Para. One).
Claim 14, Eguibar, Nashner and Forth discloses the limitations of Claim 12.  Forth also teaches the previously calibrated scoring algorithm was obtained by implementing a supervised learning statistical method ([0046] final balance score algorithm strategy includes supervised learning approaches). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using supervised learning method to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
Eguibar, Nashner and Forth may not explicitly disclose the following which is taught by Gondane: supervised learning methods comprising implementing a Bagging step (Pg. 174 Abstract random forest is a classification model, I. Introduction decision tree is a supervised learning approach and random forest is an ensemble learning model using bagging to generate classifiers). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a bagging step for supervised learning methods from Gondane with the known system of quantifying a person’s balance using supervised learning algorithms from the combined references in order to minimize the number of decision rules and improve accuracy of results of the algorithm (Gondane P. 174 I. Introduction Para. One)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Luca et al. (US Patent 5,388,591) teaches a method and apparatus for computing human postural control from data collected from a stabilogram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/EVANGELINE BARR/Primary Examiner, Art Unit 3626